 

Exhibit 10.1

 

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE AGREEMENT (“Separation Agreement”) is made and
entered into by and between Anne Martin-Vachon (“Employee”) and the EVINE Live
Inc., a Minnesota corporation (the “Company”).

 

WHEREAS, Employee has been employed by the Company as President since August 1,
2018;

 

WHEREAS, Employee and the Company have agreed that Employee’s employment with
the Company will end effective January 1, 2019 as a result of Employee’s
voluntary resignation (the “Separation Date”).

 

WHEREAS, Employee and the Company have agreed to conclude their employment
relationship amicably, but mutually recognize that such a relationship may give
rise to potential claims or liabilities.

 

WHEREAS, based on the foregoing, Employee and the Company desire to enter into
this Separation Agreement to effect the termination of Employee’s employment
with the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, Employee and the Company agree as follows:

 

1.          Separation Date.  Except as provided in this Separation Agreement,
all benefits and privileges of employment end as of the Separation Date.

 

2.          Consideration.  As consideration for Employee’s promises and
obligations under this Separation Agreement:

 

a.           Unpaid Salary, Unpaid Business Expenses.  The Company shall
promptly pay to Employee (i) any unpaid salary up through the Separation Date
and (ii) all of Employee’s unreimbursed business expenses, including all
expenses associated with her Minnesota Apartment (as defined below), incurred by
her through the Separation Date.  

 

b.           Separation Payment.  The Company will issue Employee the following
payments:  (i) payments equal in the aggregate to Employee’s regular base
compensation for four and one-half (4.5) months and totaling Two Hundred
Forty-Three Thousand Seven Hundred Fifty Dollars ($243,750), payable biweekly in
nine (9) equal installments in accordance with the Company’s regular payroll
cycle (“Installment Payments”); and (ii) an additional Payment of Eight Thousand
One Hundred Fifty-Two Dollars and Fifty-Six Cents ($8,152.56) (“Additional
Payment”).  The Installment Payments and Additional Payment, collectively, shall
be referred to herein as the “Separation Payment”.  The first Installment
Payment and the Additional Payment will be paid on a regularly scheduled payroll
date within thirty (30) days following the expiration of the rescission and
revocation periods described in Section 5 below. Each Installment Payment and
the Additional Payment will be paid in a lump sum, less applicable deductions
and withholdings.  

 

 

 

 

c.           Attorney’s Fees.  Upon Employee’s submission of supporting
documentation to the Company, the Company shall promptly reimburse Employee for
reasonable attorney’s fees incurred with respect to Employee’s offer letter
dated May 29, 2018 (“Offer Letter”), which fees shall not exceed Seven  Thousand
Five Hundred Dollars ($7,500.00).

 

d.           Waiver of Certain Contractual Rights.  The Company waives all
rights: (i) to seek repayment from Employee of the relocation benefits provided
to her in accordance with the provisions in the Offer Letter, (ii) to seek
repayment from Employee of her $25,000 sign-on bonus in accordance with the
provisions set forth in the Offer Letter (and including any document entitled or
referred to as the "Sign-on Bonus Repayment Agreement"), and (iii) to enforce
its rights under Section 7(a) of the Evine Live Inc. Protective Covenants
Agreement executed by Employee on June 5, 2018 (“Non-Competition Covenant”).  

 

For the avoidance of doubt, the Company and Employee agree that, to the greatest
extent permissible by law,  (A) other than the Non-Competition Covenant,
Employee remains bound by all provisions of the Protective Covenants Agreement,
including but not limited to Section 7(b)-(d) (the “Non-Solicitation and
Non-Interference Covenants”); and (B) Employee remains bound by all provisions
of the Assignment and Confidentiality Agreement signed by Employee on or about
July 1, 2018, and that all such surviving contractual covenants are hereby
incorporated by reference into this Separation Agreement. (Hereinafter, the
Protective Covenants Agreement and the Assignment and Confidentiality Agreement
shall be jointly referred to as the “Employment Agreements”.)

 

d.           Moving Costs.  In connection with Employee’s relocation from her
leased residence in Minnesota (“Minnesota Apartment”) to her permanent residence
in Canada (“Canadian Residence”), within thirty (30) days of the Separation Date
the Company shall:  (i) select, arrange, and pay actual costs to a maximum of
Fifteen Thousand Dollars ($15,000.00) for a moving service to return Employee’s
personal effects held at the Minnesota Apartment, inclusive of home furnishings,
clothing, and one automobile, to her Canadian Residence or another Canadian
location selected in the discretion of Employee; and (ii) upon receipt of
supporting documentation, promptly reimburse Employee for all costs levied by
Employee’s landlord in connection with the early termination of Employee’s lease
of the Minnesota Apartment; provided, however, that in the event that Employee’s
landlord returns any funds to Employee resulting from its mitigation efforts
(“Mitigation Funds”), Employee will promptly issue a payment to the Company in
an amount equal to such Mitigation Funds.

 

3.         Release of Claims.  As an inducement to the Company to enter into
this Separation Agreement and in exchange for the consideration provided for in
this Separation Agreement, Employee hereby settles any and all claims that
Employee has or may have against the Company and its predecessors, successors,
assigns, related companies, officers, employees, agents, assigns, insurers,
representatives, counsel, administrators, and/or directors (the “Released
Parties”) as a result of the Company’s hiring of Employee, Employee’s employment
with the Company, the cessation of Employee’s employment with the Company, or
any act, occurrence, or omission occurring prior to the Separation Date.

 

 -2- 

 

 

For the consideration expressed herein, Employee, on behalf of herself and her
heirs, successors, representatives, and assigns, hereby releases and discharges
the Released Parties from any and all claims, causes of action, liabilities,
damages, and right to relief of any kind that Employee has or ever had against
the Released Parties, known or unknown, by reason of any matter or fact giving
rise to this Separation Agreement.  Employee’s release of claims is intended to
extend to and includes, among other things, claims of any kind arising under or
based upon Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.; the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Employment Retirement Income
Security Act, 29 U.S.C. § 1001 et seq.; the Age Discrimination in Employment
Act, 29 U.S.C. § 621 et seq.; the Minnesota Human Rights Act; the Women’s
Economic Security Act; the Minnesota Equal Pay for Equal Work Law, Minn. Stat.
§§ 181.66–181.71; Minn. § 181.81; Minn. Stat. § 176.82; Minn. Stat. §§ 181.931,
181.932, 181.935; Minn. Stat. §§ 181.940–181.944; Minn. Stat. §§
181.950–181.957;  Minn. Stat. §§ 181.961–181.966, and any other federal, state,
or local law, rule, or regulation prohibiting employment discrimination or
otherwise relating to employment; and any claims based upon any other theory,
whether legal or equitable, arising from or related to any matter or fact
arising out the events giving rise to this Separation Agreement.  

 

Employee’s release of claims is intended to extend to and includes, among other
things, claims of any kind arising under or based upon all severance benefits
from the Company and eligibility under the Company’s other severance plans and
arrangements (including, but not limited to, benefits under the Evine Live Inc.
Executives’ Severance Benefit Plan dated July 25, 2016 and any predecessor or
successor versions of such plan).  Employee agrees that if a court, arbitrator,
or other entity awards a benefit under one of the Company’s other severance
plans and arrangements, that the Employee will forfeit such award or return the
amount to the Company.

 

Employee also agrees and understands that she is giving up any and all other
claims, whether grounded in contract or tort theories, including but not limited
to: wrongful discharge; breach of contract (including any claims for unpaid
compensation); tortious interference with contractual relations; promissory
estoppel; detrimental reliance; breach of the implied covenant of good faith and
fair dealing; breach of express or implied promise; breach of manuals or other
policies; breach of fiduciary duty; assault; battery; fraud; false imprisonment;
invasion of privacy; intentional or negligent misrepresentation; defamation,
including libel, slander, discharge defamation and self-publication defamation;
discharge in violation of public policy; whistleblower; intentional or negligent
infliction of emotional distress; and claims for punitive damages or attorneys’
fees or any other theory, whether legal or equitable.

 

 -3- 

 

 

Notwithstanding anything contained herein to the contrary, this Separation
Agreement does not release or waive Employee’s claims that (i) may not be
released or waived as a matter of law; (ii) are based on events, occurrences, or
omissions that occur after the Separation Date; (iii) are based on Employee’s
enforcement of the Company’s obligations as set forth in this Separation
Agreement, (iv) are with respect to or relate to the Company’s obligation under
its articles of incorporation and by-laws and the Minnesota Business
Corporations Act (“MBCA”) to indemnify Employee as an officer of the Company,
and/or (v) relate to any already vested benefits under the terms of any of the
Company’s benefit plans (excluding the Company’s severance plans and
arrangements such as, but not limited to, the Evine Live Inc. Executives’
Severance Benefit Plan dated July 25, 2016).  Similarly, nothing in this
Separation Agreement prevents Employee from challenging the validity of this
Separation Agreement or from filing any non-legally waivable claim with the
Equal Employment Opportunity Commission (“EEOC”), National Labor Relations Board
(“NLRB”) or comparable state or local agency or participating in any
investigation or proceeding conducted by the EEOC, NLRB or comparable state or
local agency; however, Employee agrees and understands that the Separation
Agreement waives all claims and rights to monetary or other recovery for any
legal claims to the fullest extent permitted by law.

 

This release of claims does not prohibit Employee from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission (“SEC”), the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation.  Nothing in this Separation Agreement requires
Employee to seek prior authorization of the Company to make any such reports or
disclosures, and Employee does not need and is not required to notify the
Company that she has made any such reports or disclosures.  This Separation
Agreement is not intended to and does not restrict Employee from seeking or
obtaining an SEC whistleblower award.

 

4.          Consideration Period and Advice to Consult with Counsel.  Employee
is hereby informed that the terms of this Separation Agreement shall be open for
acceptance and execution by her for a period of twenty-one (21) days, during
which time she may consult with an attorney and consider whether to accept this
Separation Agreement. Changes to this Separation Agreement, whether material or
immaterial, will not restart the running of this twenty-one (21) day acceptance
period.  During this time, the Company advises and encourages Employee to
consult with an attorney of her choice.  To receive the consideration provided
for in this Separation Agreement, Employee must return a signed and dated
original copy of this Separation Agreement to: Lori Riley, Evine, c/o Human
Resources Department, 6740 Shady Oak Road, Eden Prairie, MN  55344.  

 

5.          Revocation and Rescission Rights.  Employee is hereby informed of
her right to revoke her release of claims, insofar as it extends to potential
claims under the Age Discrimination in Employment Act, by informing the Company
of her intent to do so within seven (7) calendar days following Employee’s
signing of this Separation Agreement.  Employee is also informed of her right to
rescind (revoke) her release of claims, insofar as it extends to potential
claims under the Minnesota Human Rights Act (“MHRA”), by informing the Company
of her intent to do so within fifteen (15) calendar days following her signing
of this Separation Agreement. The 7-day revocation period and the 15-day
rescission period shall run concurrently.  Any such revocation or rescission
must be made in writing and delivered by hand or by certified mail, return
receipt requested, postmarked on or before the last day of the applicable
revocation or rescission period to the Company representative identified to in
Section 4 above.

 

 -4- 

 

 

If Employee exercises her right to revoke or rescind any portion of her release
of claims under this Section 5, the Company may, at its option, either nullify
this Separation Agreement in its entirety, or keep it in effect in all respects
other than as to that portion of the release of claims that Employee has
revoked.  Employee agrees and understands that if the Company chooses to nullify
the Separation Agreement in its entirety, the Company will have no obligations
under this Separation Agreement.

 

6.          Mutual Non-Disparagement.  Except in the context of a proceeding
with the EEOC, NLRB, or other comparable state or local government agency; in
compelled sworn testimony; or as otherwise may be required by law, Employee
agrees that she will not disparage the Company, any person known to Employee to
be one of the Company’s current or former employees, directors, officers,
agents, contractors, vendors, or the Company’s management or services.  Except
in the context of a proceeding with the EEOC, NLRB, or other comparable state or
local government agency; in compelled sworn testimony; or as otherwise may be
required by law, the Company agrees that it will not disparage Employee;
provided, however, that the Company shall not be held in breach of this
non-disparagement provision based on the statements of any employee who lacks
actual knowledge of this provision, provided, however, that the Company shall
ensure that all current directors and executives of the Company are informed of
and have actual knowledge of this provision.

 

7.          Cooperation Covenant.  Upon reasonable notice and request by the
Company, and with reasonable accommodation to Employee’s business and personal
schedule, Employee will make herself available:  (a) to consult with the Company
regarding business matters in which she was involved while employed by the
Company, and (b) in connection with any public filing required of the Company,
or any litigation or investigation involving the Company, as to which she has or
may have relevant knowledge in connection with her employment with the Company,
to be interviewed, review documents or things, give testimony, or engage in
reasonable activities and otherwise cooperate with the Company (collectively,
“Cooperation Activities”).  In performing any such Cooperation Activities,
Employee agrees that any information that she provides will be truthful and
substantially complete to the best of her knowledge.  Employee further agrees to
promptly notify the Company of any third-party requests for information (whether
made informally, by subpoena, or otherwise) concerning matters that relate to
the Company and/or her actions as an employee of the Company, such that the
Company will have a reasonable opportunity to intervene at its discretion in
order protect its business and legal interests in connection with any such
request.  The Company will make reasonable efforts within its control to provide
Employee with two weeks’ notice of any request for Cooperation Activities and
will promptly reimburse Employee for reasonable expenses (inclusive of travel,
lodging, meals, and incidentals) and any actual lost wages (if any) incurred in
meeting her obligations under this provision.

 

 -5- 

 

 

8.          Company Confidential Information and Property.  

 

a.          Employee agrees that in the course of her employment with the
Company, she had access to and acquired confidential and proprietary information
belonging to the Company (“Confidential Information”).  Confidential Information
includes (i) information received by the Company from third parties under
confidentiality agreements, (ii) communications subject to the attorney-client
and work-product privileges; and (iii) trade secrets and technical, business or
financial information belonging to the Company and its affiliates (including,
but not limited to, customer information, account records, supplier/vendor
information, product information, research and development information, pricing
and profitability information, confidential plans for the creation or
disposition of products, product development plans, marketing strategies and
techniques, business ideas or practices, and other confidential financial data
and plans).  

 

b.          Employee understands and agrees that such Confidential Information
has been disclosed to her in confidence and for the use of the Company, and that
the misappropriation or other unauthorized disclosure of this Confidential
Information would be contrary to the interests of the Company.  

 

c.          Except as set forth in Sections 8(e) and 8(f) below, Employee
agrees: (i) that she will maintain the Company’s Confidential Information in
strict confidence at all times; and (ii) she will not make use of this
Confidential Information on her own behalf, or on behalf of any third party,
unless required to do so under compulsion of law or legal process

 

d.          Employee affirms that all originals and all copies of the Company’s
records, correspondence and documents, and all other property and assets of the
Company, created or obtained by Employee as a result of or in the course of or
in connection with Employee’s employment with the Company which are in
Employee’s possession or control, whether confidential or not, have been
returned to the Company before she signed the Separation Agreement.

 

e.          Employee understands that under the U.S. Defend Trade Secrets Act of
2016, she will not be held criminally or civilly liable under any U.S. federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence to government officials, either directly or indirectly, or to an
attorney, in each case solely for the purpose of reporting or investigating a
suspected violation of law, or in a complaint or other document filed in a
lawsuit or other proceeding, provided such filing is made under seal.

 

f.           Notwithstanding anything contained herein to the contrary, it will
not be a violation of this Section 8 for Employee to use or disclose
Confidential Information (i) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order her to divulge, disclose or make
accessible such information, (ii) that becomes generally known to the public or
trade provided Employee was not the initial source of such Confidential
Information that becomes generally known to the public or trade, or (iii) to
Employee’s spouse, attorney and/or her personal tax and financial advisors as
reasonably necessary or appropriate to advance her tax, financial and other
personal planning (each an “Exempt Person”), provided, however, that any
disclosure or use of confidential and proprietary information by an Exempt
Person shall be deemed to be a breach of this Section 8 by Employee.

 

 -6- 

 

 

9.          Passwords and Password-Protected Documents.  Employee agrees that,
prior to signing this Separation Agreement, Employee has delivered all passwords
in use by Employee at the time of Employee’s termination, a list of any
documents that Employee has created or of which Employee is otherwise aware are
password-protected, and the password(s) necessary to access such
password-protected documents.

 

10.        Termination.  The Company may terminate this Separation Agreement in
the event that Employee commits a material breach of this Separation
Agreement.  Such termination shall be effective upon receipt of notice to
Employee provided in writing by the Company.  Upon such termination for such
material breach, the Company shall, in addition to all legal damages and
equitable relief to which it may be entitled, be relieved of its obligations
hereunder.

 

11.        Equitable and Extraordinary Relief.   Because damages alone are not
an adequate remedy for any breach of Sections 6, 7, and 8 of this Separation
Agreement, or the provisions of the Employment Agreements reaffirmed in Section
2(d) above, the Company shall have the right, without posting a bond, to enforce
said provisions by seeking injunctive relief, specific performance, or other
equitable or extraordinary relief.

 

12.        Non-Assignability.  Employee understands and agrees that this
Separation Agreement is personal to Employee.  The duties, rights, and
obligations set forth herein may not be delegated or assigned by Employee to any
other person without prior written consent of the Company.  The Company’s rights
and obligations hereunder may be assigned to any successor following a sale of
the Company or of the Company’s assets or any other transaction involving a
change in control.

 

13.        Representations and Warranties.  Employee represents and warrants
that Employee is not aware of any facts or circumstances that might justify a
claim against the Released Parties for any violation of the Family and Medical
Leave Act (“FMLA”) or the Fair Labor Standards Act (“FLSA”) or comparable state
statutes.  Subject to Section 2(a) above, Employee further represents and
warrants that she has received any and all wages and/or commissions for work
performed and any and all FMLA leave to which Employee may have been entitled.

 

Employee also represents and warrants that she is not aware of any facts that
would establish, tend to establish, or in any way support an allegation that any
employee, officer, or director of the Company has engaged in conduct that she
believes could violate any other federal, state or local law.

 

 -7- 

 

 

14.        Governing Law; Severability.  This Separation Agreement shall be
governed by the laws of the State of Minnesota without regard to the choice of
law provisions of any jurisdiction, unless superseded by federal law.  If any
part of this Separation Agreement is construed to be invalid and/or
unenforceable, such part shall be modified to achieve the objective of the
parties to the fullest extent permitted and the balance of this Separation
Agreement shall remain in full force and effect.  The language of all parts of
this Separation Agreement shall be construed as a whole, according to its fair
meaning, and not strictly for or against any of the parties.

 

15.        Choice of Venue.  Any action between Employee and the Company
relating to Employee’s employment or termination of employment with the Company,
including, without limitation, actions relating to or arising under this
Separation Agreement shall be filed and adjudicated exclusively in the state and
federal courts of the State of Minnesota, and Employee and the Company hereby
consent to the jurisdiction of such courts for any such action and further waive
any objection to the convenience of the forum or venue.

 

16.        Section 409A Compliance.  To the extent possible, it is intended that
the Separation Payment under this Separation Agreement is to be exempt from
section 409A of the Internal Revenue Code, accompanying regulations, and
guidance (collectively “section 409A”), by reason of the short-term deferral
rule (26 C.F.R. § 1.409A-1(b)(4)), or one of the separation pay exceptions (26
C.F.R. § 1.409A-1(b)(9)).  To the extent that the Separation Payment under this
Separation Agreement is subject to section 409A, this Separation Agreement shall
be interpreted in a manner that complies with section 409A.  For example, the
term “termination” shall be interpreted to mean a separation from service under
section 409A and if Employee is a specified employee the six (6) month delay
rule for a payment made based on separation from service shall apply (if
applicable) with payments due accrued until the end of the six (6) month
period.  In addition, each payment and benefit shall be treated as a separate
payment for purposes of section 409A, as allowed under 26 C.F.R.
§ 1.409A-2(b)(2)(iii).  Notwithstanding the foregoing, although the intent is to
comply with section 409A, Employee shall be responsible for all taxes and
penalties under this Separation Agreement (the Company and its employees shall
not be responsible for such taxes and penalties.   To the extent that any
provision hereof is modified in order to comply with section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to
Employee and the Company of the applicable provision without violating the
provisions of section 409A. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalty that may be imposed on Employee by
section 409A or damages for failing to comply with section 409A.

 

17.        Entire Agreement.  Except as otherwise stated herein, this Separation
Agreement and the documents referenced herein contain the entire agreement
between Employee and the Company with respect to Employee’s employment and
separation from employment and there are no promises or understandings outside
of this Separation Agreement and the documents referenced herein with respect to
Employee’s employment or separation from employment with the Company.  Any
modification of or addition to this Separation Agreement must be in a writing
signed by Employee and an appropriate representative of the Company.

 

 -8- 

 

 

18.        Indemnification. The Company shall indemnify Employee as an officer
of the Company in accordance with its obligations under the Company’s articles
of incorporation and by-laws and the MBCA.  

 

19.        No Offset.  There shall be no offset against amounts due to Employee
under this Separation Agreement on account of any compensation attributable to
any subsequent employment that Employee may obtain.

 

20.        Controlling Document.  If any provision of any agreement, plan,
program, policy, arrangement or other written document between or relating to
the Company and Employee conflicts with any provision of this Separation
Agreement, the provisions of this Separation Agreement shall control and
prevail.

 

21.        Waiver.  The waiver by either party of a breach by the other party of
any provision of this Separation Agreement shall not operate or be construed as
a waiver of any subsequent breach.

 

22.        Headings; Counterparts and Electronic Signatures.  The headings of
the sections contained in this Separation Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any
provision of this Separation Agreement.  This Separation Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed an original, and the counterparts together shall constitute one and the
same agreement.  A copied, scanned, or faxed signature shall be treated the same
as an original.

 

 -9- 

 

 

23.        Employee Representation.  EMPLOYEE AFFIRMS THAT SHE HAS READ THIS
SEPARATION AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT SHE WAS PROVIDED WITH A
REASONABLE AND SUFFICIENT PERIOD OF TIME TO CONSIDER WHETHER OR NOT TO ACCEPT
THIS SEPARATION AGREEMENT PRIOR TO SIGNING IT.  EMPLOYEE AGREES THAT THE
PROVISIONS OF THIS SEPARATION AGREEMENT ARE UNDERSTANDABLE TO HER, THAT SHE HAS
ENTERED INTO THIS SEPARATION AGREEMENT FREELY AND VOLUNTARILY, AND THAT SHE
HEREBY IS ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO SIGNING THIS SEPARATION
AGREEMENT.

 

Dated:  January 1, 2019  /s/ Anne Martin-Vachon           Anne Martin-Vachon    
    Dated:  January 1, 2019 EVINE Live Inc.           By /s/ Robert Rosenblatt  
          Its Chief Executive Officer  

 

 -10- 

 